Citation Nr: 0002927	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  96-21 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than January 12, 
1994, for a 100 percent schedular rating for the veteran's 
psychophysiological musculoskeletal reaction manifested by 
multiple somatic complaints.  


REPRESENTATION

Appellant represented by:	David R. Dowel, Attorney


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel





INTRODUCTION

The veteran had active military service from April 1966 to 
March 1968, and from August 1969 to July 1976.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from a September 1995 rating action 
in which a 100 percent schedular evaluation was assigned for 
the veteran's psychophysiological musculoskeletal reaction 
manifested by multiple somatic complaints (hereinafter, 
psychophysiological disorder), effective from January 12, 
1994.  A notice of disagreement regarding the effective date 
for that award was received in November 1995, and a statement 
of the case was issued in April 1996.  A substantive appeal 
was received in May 1996.  On that substantive appeal, the 
veteran expressed a desire to appear personally at a hearing 
in Washington, DC, before a Member of the Board.  Consistent 
with that request, he was notified, in a letter addressed to 
him in July 1997, that his requested hearing was scheduled to 
take place in February 1998.  The veteran, however, failed to 
report for that hearing, and no subsequent correspondence 
from either the veteran or his representative was received 
which either explained the veteran's absence or requested 
that another hearing be scheduled.  Accordingly, the Board 
proceeded to address the merits of the veteran's appeal and, 
in May 1998, issued a decision in which it was determined 
that an effective date prior to January 12, 1994, for a 100 
percent rating for the veteran's psychophysiological disorder 
was not warranted.  

Shortly after the Board issued its decision, the veteran 
submitted a written statement to the Board which was 
construed as a motion for reconsideration of the Board's 
recent decision.  That motion was denied in July 1998, after 
which the veteran appealed the Board's May 1998 decision to 
the United States Court of Veterans Appeals (redesignated, 
effective March 1, 1999, as the United States Court of 
Appeals for Veterans Claims).  In November 1998, following 
the filing of a Joint Motion for Remand by the Secretary of 
Veterans Affairs and the veteran, the Court issued an order 
which vacated the Board's May 1998 decision, as to the 
effective date issue, and remanded the case to the Board for 
readjudication.  Copies of the Joint Motion and the November 
1998 Order, which constitutes the mandate of the Court, have 
been placed in the claims file.  In due course, the case was 
forwarded to the undersigned for further review and decision.

In addition to the foregoing, the Board notes that, in our 
May 1998 decision, it was also determined that the veteran 
had not submitted a well-grounded claim for service 
connection for chloracne as secondary to his exposure to 
Agent Orange.  The veteran also appealed that decision to the 
Court, but, in the above mentioned Joint Motion for Remand, 
moved to have the appeal as to that issued dismissed.  The 
Court also granted that motion in its November 1998 Order, 
thereby dismissing the appeal as to the claim for service 
connection for chloracne.  Accordingly, the Board's decision 
as to that issue is final.  

The Board also observes that, when the RO certified as on 
appeal the claim for an earlier effective date for the 
veteran's 100 percent schedular rating, the RO also 
certified, as on appeal, the issue of entitlement to 
assistance in acquiring specially adapted housing or a 
special home adaptation grant.  In this regard, the Board 
notes that a claim for this benefit was denied by the RO in 
February 1996, and that a statement from the veteran received 
in March 1996 was construed as a notice of disagreement.  
Thereafter, a statement of the case addressing this matter 
was issued in April 1996 , but, in a statement from the 
veteran received later that month, he indicated that he was 
not seeking those benefits.  This is consistent with that 
portion of the March 1996 statement that the RO construed as 
a notice of disagreement, wherein the veteran stated, "I to 
this date haven't applied for special adaptive housing."  
Under these circumstances, the Board concludes that the 
veteran does not wish to appeal the decision to deny 
entitlement to assistance in acquiring specially adapted 
housing or a special home adaptation grant, and that matter 
will not be further addressed herein.  

The RO also certified as on appeal an issue concerning 
jurisdiction over an alleged error in a prior Board decision.  
This apparently refers to a December 1994 statement from the 
veteran's representative wherein he contended that the 
Board's March 1985 decision, which had declined to assign a 
disability evaluation in excess of 30 percent for the 
veteran's psychophysiologic disorder, was clearly and 
unmistakably erroneous.  After the veteran was assigned a 100 
percent schedular rating for that disorder in September 1995, 
however, it was argued more specifically, in the notice of 
disagreement with respect to the effective date for that 100 
percent rating, that the error in the case was the failure by 
the RO to address 1977 and 1980 claims for a total disability 
rating based upon individual unemployability (TDIU).  This 
argument was made even more explicit in the attachment to the 
VA Form 9 received in May 1996, wherein the veteran's 
representative stated that "[t]his claim does not concern 
prior decisions of the BVA and does not require the RO to 
review any appellate decisions."  Under these circumstances, 
the Board concludes that the veteran was not raising a claim 
that there was clear and unmistakable error in a prior Board 
decision.  

In this regard, we also note that, after the veteran moved to 
have the Board's May 1998 decision reconsidered, and that 
motion was denied, he was informed that his motion would also 
be construed as a motion under recently enacted law which 
gave the Board the authority to revise its prior decisions on 
the grounds of clear and unmistakable error.  He was also 
informed, however, that action on that inferred motion would 
be deferred pending the promulgation of regulations 
implementing that law.  In May 1999, the veteran was further 
advised by the Board that the regulations concerning the 
implementation of that law had been published in January 1999 
in the Federal Register.  Since those regulations provide 
very specific criteria for what a movant must do in order to 
prevail, and further provide that, once a motion for revision 
based upon clear and unmistakable error is finally denied, 
the Board will not consider another such motion as to that 
decision, the veteran was also instructed that, unless he or 
his representative informed the Board in writing within 60 
days that he wished to proceed with that motion, the Board 
would no longer consider his June 1998 motion for 
reconsideration to include a motion to revise the Board's 
1998 decision under the new law.  Because neither the veteran 
nor his representative has contacted the Board concerning 
this matter, and, more important, because that May 1998 
decision has now been vacated by the Court, no further action 
will be taken as to the previously filed motion.  

Finally, the record does reflect that, in addition to 
attempting to establish entitlement to an earlier effective 
date for the assignment of a 100 percent schedular rating for 
the veteran's psychophysiological disorder, the veteran, 
through his representative, is attempting to obtain 
compensation benefits paid at the 100 percent rate from a 
date earlier than February 1, 1994, on the theory that there 
has been a claim for a total disability rating based upon 
individual unemployability (TDIU) pending since 1977 (in an 
enclosure to the veteran's representative's November 1995 
letter).  If that asserted claim were granted, it could 
result in a total disability rating from the date of that 
claim.  The RO has yet to address whether there has been a 
claim for TDIU benefits pending since 1977 and, if so, 
whether such benefits should be granted from that time.  
Accordingly, that matter is not ripe for review by the Board 
at this time and, since the question is not inextricably 
intertwined with the issue of whether a schedular 100 percent 
rating is warranted prior to January 12, 1994, the question 
is referred to the RO for appropriate action.  

REMAND

A review of the record reflects that the veteran was 
originally awarded service connection for his 
psychophysiological disorder in a May 1977 rating action.  At 
that time, he was assigned a 30 percent disability 
evaluation, effective from July 1976.  This rating was 
essentially confirmed by the Board in a July 1978 decision, 
when it concluded that entitlement to an evaluation in excess 
of 30 percent for the veteran's disability was not warranted.  
The 30 percent rating was again confirmed by the RO in a 
January 1979 rating action, as well as in subsequent rating 
actions dated in December 1980, May 1982, and May 1983.  The 
veteran appealed the May 1983 decision to the Board and, in a 
March 1985 decision, the Board found that, according to the 
schedular criteria, the veteran's psychophysiological 
disorder was not more than 30 percent disabling.

Thereafter, the record reflects that the RO again confirmed 
the 30 percent evaluation for the veteran's 
psychophysiological disorder in an April 1987 rating action, 
but did not specifically address that issue again until 
September 1995.  As indicated in the Introduction portion of 
this decision, by a rating action dated at that time, the 
veteran was assigned a 100 percent schedular evaluation for 
this disability, effective from January 12, 1994, the date 
upon which he submitted an informal claim for an increased 
rating.  The veteran now essentially contends that he 
satisfied the criteria for a 100 percent schedular rating for 
his psychophysiological disorder in 1980, when he contends 
the disability prevented him from working.  

In the above mentioned Joint Motion for Remand, there are 
essentially four reasons set forth as to why it was necessary 
to vacate the Board's May 1998 decision.  The first is that 
the Board erroneously limited its review of the medical 
evidence to that which was obtained after the Board's March 
1985 decision that had determined a schedular rating in 
excess of 30 percent was not warranted, rather than 
considering all the evidence, including that which had been 
obtained prior to that 1985 decision.  The second basis is 
that the Board failed to adequately discuss the 
symptomatology of the veteran's psychophysiological disorder 
prior to January 1994, in the context of the criteria for a 
100 percent schedular rating.  Third, the Board did not 
consider the symptomatology of the veteran's 
psychophysiological disorder in the context of the new 
criteria for evaluating that disability, which became 
effective during the pendency of the appeal.  Fourth, the 
Board did not make clear that the diagnostic criteria for a 
100 percent schedular rating for the veteran's disability 
under the version in effect prior to the change in the 
criteria, were not all inclusive, but rather contained three 
independent bases for granting a 100 percent schedular 
rating.  

As to the first reason for vacating the Board's prior 
decision, even acknowledging the Court's holding in Hazan v. 
Gober 10 Vet.App. 511, 521 (1997) (that a prior Board 
decision as to degree of disability does not bar 
consideration of earlier evidence as to the effective date of 
a post-Board-decision increase), one might question what harm 
occurred by the failure to consider evidence dated nine or 
more years prior to the application for benefits which was 
the basis upon which the current increased, 100 percent, 
schedular rating was awarded in this case.  Similarly, one 
might question whether it is appropriate to apply new 
diagnostic criteria for determining schedular evaluations, 
which did not become effective until November 1996, in a case 
now involving a time period before January 1994.  
Nevertheless, we recognize that, where a case has been 
remanded to the Board, the Order of the Court constitutes the 
law of the case, and the Board is bound to follow the Court's 
mandate.  See Winslow v. Brown, 8 Vet.App. 469, 472 (1996).

Having reviewed the reasons for the remand associated with 
the Order from the Court, it must be observed that the RO, in 
concluding that the effective date for the award of a 100 
percent schedular evaluation for the veteran's 
psychophysiological disorder was not warranted earlier than 
in January 1994, likewise failed to consider any evidence 
prior to the Board's 1985 decision; to discuss the 
symptomatology of the veteran's disability prior to January 
1994 in the context of the criteria (both old and new) for a 
100 percent rating; or to explicitly recognize that the 
diagnostic criteria for a 100 percent schedular rating for 
the veteran's disability, under the version in effect prior 
to the change in the criteria, contained three independent 
bases for granting a 100 percent schedular rating.  In view 
of these issues, and in order to avoid any prejudice to the 
veteran, it will be necessary to return the case to the RO 
for initial consideration of these matters, after the veteran 
has had an opportunity to submit any evidence or argument 
with regard to any of them.  See Bernard v. Brown, 4 Vet.App. 
384 (1993).  

In addition to the foregoing, the Board also observes that, 
in May 1996, the veteran submitted a formal application to 
the RO in which he sought to establish entitlement to a 
certificate of eligibility for financial assistance in the 
purchase of an automobile or other conveyance and basic 
entitlement to necessary adaptive equipment.  This claim was 
denied in an August 1996 rating action.  A statement from the 
veteran, received later that month, however, could be 
construed as a notice of disagreement with that decision.  In 
view of that, he should be provided a statement of the case 
with respect to that issue, in order to give him the 
opportunity to pursue an appeal in that regard, if he so 
chooses.  See Godfrey v. Brown, 7 Vet.App. 398 (1995), 
wherein the Court held that if a claim has been placed in 
appellate status by the filing of a notice of disagreement 
and it does not appear that the RO has acted upon it, the 
Board must remand the claim to the RO for preparation of a 
statement of the case as to that claim, lest the claimant be 
denied the opportunity to perfect an appeal as to the 
issue(s) in dispute.  See also Manlincon v. West, 12 Vet.App. 
238 (1999), essentially to the same effect.

Under the circumstances described above, this case is 
remanded to the RO for the following:  

1.  The RO should issue to the veteran and his 
representative a statement of the case that 
addresses the veteran's attempt to establish 
entitlement to a certificate of eligibility for 
financial assistance in the purchase of an 
automobile or other conveyance and basic 
entitlement to necessary adaptive equipment.  The 
veteran should also be advised that, if he wishes 
the Board to address that claim, he must submit a 
timely substantive appeal regarding the issue.  

2.  Consistent with the directions contained in the 
Joint Motion for Remand and incorporated by 
reference in the November 1998 Order of the Court, 
the RO should provide the veteran and his 
representative an opportunity to submit any 
additional evidence or argument regarding his claim 
for an effective date earlier than in January 1994, 
for a 100 percent schedular rating for his 
psychophysiological disorder.  Thereafter, the RO 
should review all the evidence of record, including 
that which pre-dates the Board's March 1985 
decision, and, with consideration of the 
symptomatology of the veteran's psychophysiological 
disorder in light of the schedular criteria for 
assigning a 100 percent rating for that disability 
as in effect both prior to and since November 1996, 
enter its determination as to whether an effective 
date for a 100 percent schedular rating is 
warranted prior to January 12, 1994.  

3.  In the event the RO determines that an 
effective date for the veteran's 100 percent 
schedular rating prior to January 12, 1994, is not 
warranted, or if an earlier effective date is 
granted, but that does not fully satisfy the 
veteran, he and his representative should be 
provided a supplemental statement of the case 
addressing this issue.  In doing so, the RO should 
include the schedular criteria for evaluating the 
disability at issue (which has been rated as 
analogous to a mental disorder) as in effect prior 
to and since November 1996, and acknowledge that 
the criteria effective prior to November 1996, 
contained three independent bases for granting a 
100 percent schedular rating.  After providing the 
veteran and his representative an opportunity to 
respond, the case should then be returned to the 
Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


